Citation Nr: 0636571	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1966 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma. 

In August 2004, the veteran appeared at a hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is in the veteran's file. 


FINDING OF FACT

Emphysema, a form of chronic obstructive pulmonary disease, 
is not affirmatively shown to have had onset during service, 
and emphysema is otherwise unrelated to an injury, disease, 
or event of service origin. 


CONCLUSION OF LAW

Emphysema, a form of chronic obstructive pulmonary disease, 
was not incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(b) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2003. The notice, in part, in an enclosure, included 
the type of evidence needed to substantiate the claim, that 
is, evidence that evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  While the 
enclosure entitled "What the Evidence Must Show," is 
identified in the letter but not associated with the file, 
the Board presumes that it was provided to the veteran. 
See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) 
(There is a rebuttal presumption of regularity that 
government officials have properly discharged their duties).  
The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or authorization VA to obtain 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Regarding the question of 
whether a VA medical examination or a VA medical opinion 
should be obtained under the duty to assist, the Board finds 
that in the absence of evidence that emphysema may be 
possibly association with service, neither a VA medical 
examination nor VA medical opinion is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
And as the veteran has not identified any additional evidence 
and as there are no outstanding records to obtain, the Board 
finds the duty to assist has been fulfilled.




REASONS AND BASES FOR FINDING AND CONCLUSION
Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background 

The service medical records show that in April 1970 the 
veteran complained of chest pain and a cough.  On 
examination, the lungs were clear.  On separation examination 
in May 1970, the veteran referred to the entry in April 1970 
by history, and the examiner noted that no disease had been 
found and there was no complication or sequelae.  The 
pertinent finding on the separation examination was normal 
chest and lungs, and a chest X-ray was normal. 

After service, VA records, covering the period from 1974 to 
2002, disclose that on VA examination in September 1974, the 
veteran denied shortness of breath, chest pain, or a cough, 
and the pertinent finding was normal breath sounds.  A chest 
X-ray revealed calcifications consistent with an old 
granulomatous disease.  In November 1998, the veteran 
complained of shortness of breath and a chronic cough, and 
the assessment was chronic obstructive pulmonary disease.  In 
December 1999, a chest X-ray revealed emphysema, which was 
unchanged since November 1998.   History included cigarette 
smoking. 

The veteran has submitted five lay statements in which the 
affiants state that the veteran began smoking during service.  

Analysis 

In rating decisions, dated in January 1999 and in April 2003, 
the RO denied service connection for tobacco use and nicotine 
addiction.  

The veteran testified that emphysema is due to cigarette 
smoking that began during service and that emphysema was 
first diagnosed around 1997.  

The service medical records do not show that the veteran was 
diagnosed with emphysema or a chronic pulmonary disease.  
Although the veteran did complain of chest pain and a cough, 
no disease was found on the initial complaint or on 
separation examination, when the physical examination and 
chest X-ray were normal.  Given the foregoing, emphysema was 
not affirmatively shown during service.  

After service, chronic obstructive pulmonary disease with X-
ray evidence of emphysema was initially documented in 1998, 
more than twenty-five years after the veteran's separation 
from service in 1970.  The absence of documented complaints 
of shortness of breath or a cough from 1970 to 1998 weighs 
against the claim.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  Moreover, there is no favorable medical 
evidence relating the pulmonary disease to an injury or event 
of service origin.  

Also, as here, for a claim filed after June 9, 1998, under 38 
U.S.C.A. § 1103 and 38 C.F.R. § 3.300, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the use of tobacco 
products during service.  For this reason, the Board rejects 
as favorable evidence the veteran's statements and testimony 
and other lay statements that relate the veteran's current 
emphysema to smoking during service. 

To the extent that the veteran's statements and testimony 
relate his current emphysema to service, apart from smoking, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements and testimony to the extent that 
he relates his current emphysema to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates the current emphysema to service, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for emphysema is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


